Citation Nr: 0500953	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus at L4-5, postoperative, including as secondary to a 
service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service during World War II 
from August 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, that denied service connection for a 
back disability and an increased evaluation for the residual 
of a fracture of the left second toe (with split nail).

In an October 2003 decision, the Board determined that the 
veteran had submitted new and material evidence that was 
sufficient to reopen the veteran's claim of entitlement to 
service connection for herniated nucleus pulposus at L4-5, 
postoperative, including a secondary to service-connected 
disability.  As a result of that action, the Board remanded 
the claim to the RO for the purpose of obtaining additional 
medical information.  The claim as since been returned to the 
Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

As reported in the Introduction portion of this action, in 
October 2003 the Board remanded the case and requested that 
the RO obtain additional information concerning the 
appellant's claim.  It was requested that the veteran undergo 
a VA medical examination for the purpose of determining the 
nature, cause, and etiology of the veteran's disk disability.  
The examiner was further asked to provide an opinion as to:

	. . . whether it is at least as 
likely as not that the herniated nucleus 
pulposus at L4-5, postoperative . . . is 
proximately due to or been chronically 
worsened by the veteran's service-
connected residuals of a fracture of the 
left 2nd toe with split nail.  If the 
herniated nucleus pulposus at L4-5, 
postoperative, cannot be medically linked 
or attributed to the veteran's service or 
his service-connected disability, without 
invoking processes relating to guesses or 
judgments based upon mere conjuncture, 
the examiner should clearly and 
specifically so specify in the 
examination report.

The veteran underwent a VA examination December 2003.  In the 
examination report, the examiner discussed the veteran's 
current back disorder.  Although the examiner commented on 
whether the disability was related to or caused by the 
veteran's military service, the examiner did not provide any 
comments with respect to the service-connected residuals of a 
fracture of the second left toe disability with split nail.  
Moreover, the doctor did not specifically refute the opinion 
proffered by R. T. Van Uden, M.D., dated October 5, 2000, 
that attributed the veteran's back disability to the service-
connected foot disorder.

After reviewing the claims folder, it is the Board's opinion 
that the RO did not comply with the remand instructions.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As the 
examination comments, and possibly the examination itself, 
did not specifically obtain the information needed by the 
Board, the claim must be returned to the RO for the said 
information.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should return the claims 
folder to the Jackson VA Medical Center 
(VAMC), and specifically to the examiner 
who examined the veteran in December 
2003.  If the examiner is still on staff 
at the VAMC, the examiner should be asked 
to comment on whether the herniated 
nucleus pulposus at L4-5 disability is 
related to or was caused by the veteran's 
service-connected foot disability.  The 
examiner should further provide comment 
on whether the service-connected foot 
disability has aggravated the herniated 
nucleus pulposus at L4-5 in accordance 
with Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The examiner should further 
comment on the opinion provided by Dr. R. 
T. Van Uden, in October 2000, that 
expressed a connection between the two 
disorders.  

If the examiner is no longer on staff at 
the VAMC, the veteran should be scheduled 
for another examination for the purpose 
of determining the nature, cause, and 
etiology of the veteran's herniated 
nucleus pulposus at L4-5, postoperative.  
The examiner should be asked to express 
an opinion as to whether the disability 
is related to or was caused by the 
veteran's service-connected foot 
disability.  The examiner should further 
provide comment on whether the service-
connected foot disability has aggravated 
the back in accordance with Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The 
examiner should further comment on the 
opinion provided by Dr. R. T. Van Uden, 
in October 2000, that expressed a 
connection between the two disabilities.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994). See also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should adjudicate the remaining issue on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



